Title: Thomas Jefferson to William A. Burwell, 6 February 1817
From: Jefferson, Thomas
To: Burwell, William Armistead


          
            Dear Sir
            Monticello Feb. 6. 17.
          
          Your favor of Jan. 22. came to hand last night, with the papers of mr Graham inclosed. of all mechanical machines existing, the steam engine is that which I have the least studied. the principle we all understand; and the structure of the original one I understood when at College. but have never since paid the least attention to the multiplied improvements which have changed nearly every thing but the principle. this is a special reason for returning mr Graham’s papers without any opinion on them. but a general reason, and one which, if I give any answer at all, I now give to all such applications, and to all men on every subject, except to my personal friends, or on affairs of duty, is that I am grown old, and worn down by the drudgery of the writing table. repose and tranquility are become necessaries of life for me. nor will you think me unreasonable when I assure you that from the moment of my retirement from Washington, I have labored dayly from sunrise to XII. or  I. aclock, say from 7 to 8. hours a day, answering letters, few of which are of the least concern to myself; and that instead of their decreasing as I had long had the hope, I have been obliged for many months past to rise from table & write from dinner to dark: insomuch that no office I ever was in has been so laborious as my supposed state of retirement at Monticello. unable to bear up longer against it, either in body or mind, I am obliged to declare myself in a state of insurgency, and to assume my right to live out the dregs of life at least, without being under the whip & spur from morning to night. I hope you will explain all this, with my best respects to Colo Taylor, that you will call on us on your return, and be assured of my constant & affectionate attachment & respect.
          Th: Jefferson
        